EXHIBIT 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This Fifth Amendment to Credit Agreement (the “Amendment”), dated as of
May 7, 2015, is among UNITED STATES LIME & MINERALS, INC., a Texas corporation
(the “Borrower”), the financial institutions and other lenders listed on the
signature pages hereof (such financial institutions and lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as “Lenders”), and WELLS FARGO BANK,
N.A., as administrative agent for the Lenders (the “Administrative Agent”).

 

RECITALS:

 

The Borrower, certain of the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of August 25, 2004, as amended by the
First Amendment to Credit Agreement dated as of August 31, 2005, by the Second
Amendment to Credit Agreement dated as of October 19, 2005, by the Third
Amendment to Credit Agreement dated as of March 31, 2007 and by the Fourth
Amendment to Credit Agreement dated as of June 1, 2010 (said Credit Agreement as
amended, extended, renewed or restated from time to time, the “Credit
Agreement”).

 

The Borrower has requested certain amendments to the Credit Agreement to, among
other things, (a) increase the Aggregate Revolving Commitments to $75,000,000,
(b) extend the maturity date for the Revolving Loans, (c) provide for an
incremental increase in the Aggregate Revolving Commitments, (d) provide for the
payment in full of the Term Loan and the Multiple Advance Term Loans and
(e) modify certain additional provisions of the Credit Agreement.

 

The Lenders, the Administrative Agent and the Swing Line Lender hereby agree to
amend the Credit Agreement on and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Definitions

 

Definitions.  Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Credit
Agreement as amended hereby, and all references to “Sections,” “clauses,”
“Articles,” “Exhibits,” and “Schedules” are references to the Credit Agreement’s
sections, clauses, articles, exhibits and schedules.

 

1

--------------------------------------------------------------------------------


 

Amendments to Credit Agreement

 

Amendments to Section 1.01.  Section 1.01 of the Credit Agreement is amended as
follows:

 

The following definitions are added to Section 1.01 of the Credit Agreement in
appropriate alphabetical order:

 

“Fifth Amendment” means the Fifth Amendment to Credit Agreement dated as of the
Fifth Amendment Closing Date.

 

“Fifth Amendment Closing Date” means May    , 2015.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.15.

 

“Material Real Estate” means a parcel of real estate owned by the Borrower or a
Guarantor that has a fair market value of at least $2,000,000.

 

The pricing grid found in the definition of “Applicable Rate” is amended and
restated in its entirety to read as follows:

 

Pricing
Level

 

Cash Flow Leverage Ratio

 

Revolving
Commitment
Fee

 

LIBOR for
Loans and
Letters of
Credit

 

Base Rate
for Loans

 

I

 

Less than 1.50 to 1.00

 

0.200

%

1.00

%

0.000

%

II

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

0.225

%

1.25

%

0.250

%

III

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

0.250

%

1.50

%

0.500

%

IV

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

0.275

%

1.75

%

0.750

%

V

 

Greater than or equal to 3.00 to 1.00

 

0.350

%

2.00

%

1.000

%

 

The definition of “Cash Flow Leverage Ratio” is amended and restated in its
entirety to read as follows:

 

“Cash Flow Leverage Ratio” means, as of the date of any determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Senior Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ending on such date
plus, in a manner determined by the

 

2

--------------------------------------------------------------------------------


 

Borrower and reasonably acceptable to the Administrative Agent, pro-forma EBITDA
for such period from any acquired businesses.

 

The definition of “Consolidated EBITDA” is amended and restated in its entirety
to read as follows:

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period, (b) Interest Expense deducted in
determining such Consolidated Net Income, (c) income tax expenses deducted in
determining such Consolidated Net Income, (d) the amount of depreciation,
depletion and amortization expense deducted in determining such Consolidated Net
Income, (e) stock-based compensation expense deducted in determining such
Consolidated Net Income, and (f) extraordinary losses computed and calculated in
accordance with GAAP reducing such Consolidated Net Income, minus; (i)  income
tax credits included in calculating such Consolidated Net Income and
(ii) extraordinary gains computed and calculated in accordance with GAAP
increasing such Consolidated Net Income.

 

The definition of “Fixed Charge Coverage Ratio” is amended and restated in its
entirety to read as follows:

 

“Fixed Charge Coverage Ratio” means, as of the last day of a Fiscal Quarter that
is the applicable date of determination, for the Borrower and its Subsidiaries
on a consolidated basis, the ratio of (a) Excess Cash Flow for the period of
four consecutive Fiscal Quarters ended on such date of determination to (b) the
sum of (i)  Consolidated Interest Charges for the period of four consecutive
Fiscal Quarters ended on such date of determination, (ii) scheduled principal
payments on Consolidated Senior Funded Indebtedness (including Attributable
Indebtedness but excluding principal payments due and payable on the Revolving
Maturity Date or the Term Maturity Date), and (iii) any dividends during the
preceding four consecutive Fiscal Quarters up to the date of determination.

 

The definition of “Letter of Credit Sublimit” is amended and restated in its
entirety to read as follows:

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

The definition of “Revolving Maturity Date” is amended by deleting therefrom the
date “June 1, 2015” and inserting in lieu thereof the date “May    , 2020”.

 

The definition of “Subordinated Debt” is hereby amended by deleting therefrom
the first instance of “Term Maturity Date” and inserting in lieu thereof
“Revolving Maturity Date”.

 

3

--------------------------------------------------------------------------------


 

Addition of Section 2.15.  Section 2.15 is hereby added to the Credit Agreement
following Section 2.14 and shall read as follows:

 

2.15                        Incremental Loans.

 

At any time during the first four year period following the Fifth Amendment
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more increases in the Revolving
Commitments (any such increase, an “Incremental Revolving Credit Commitment”) to
make additional revolving credit loans (any such increase, an “Incremental
Revolving Credit Increase” or the “Incremental Loans”); provided that (i) the
total aggregate principal amount for all such Incremental Revolving Credit
Commitments shall not (as of any date of incurrence thereof) exceed $50,000,000
and (ii) the total aggregate amount for each Incremental Revolving Credit
Commitment (and the Incremental Loans  made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (i).  Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Revolving Credit Commitment shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent.  The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Revolving Credit Commitment (any such Person, an “Incremental Lender”).  Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Revolving Credit Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Credit Commitment.  Any
Incremental Revolving Credit Commitment shall become effective as of such
Increased Amount Date; provided that:

 

(A)  no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Credit
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

 

(B)  the Administrative Agent shall have received from the Borrower a Compliance
Certificate demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance with the financial
covenants set forth in Section 7.14 based on the financial statements most
recently delivered pursuant to Section 6.01 both before and after giving effect
(on a pro forma basis) to (1) any Incremental Revolving Credit Commitment,
(2) the making of any Incremental Loans pursuant thereto (with any Incremental
Revolving Credit Commitment being deemed to be fully funded) and (3) any
Permitted Acquisition consummated in connection therewith;

 

(C)  each of the representations and warranties contained in Article V shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,

 

4

--------------------------------------------------------------------------------


 

correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

 

(D)  the proceeds of any Incremental Loans  shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

 

(E)  each Incremental Revolving Credit Commitment (and the Incremental Loans
made thereunder) shall constitute Obligations of the Borrower and shall be
secured and guaranteed with the other Obligations on a pari passu basis;

 

(F)  in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

 

(1)  such Incremental Revolving Credit Increase shall mature on the Revolving
Maturity Date, shall bear interest and be entitled to fees, in each case at the
rate applicable to the Revolving Loans, and shall be subject to the same terms
and conditions as the Revolving Loans;

 

(2)  the outstanding Revolving Loans and Revolving Pro Rata Shares of Swing Line
Loans and L/C Obligations will be reallocated by the Administrative Agent on the
applicable Increased Amount Date among the Lenders (including the Incremental
Lenders providing such Incremental Revolving Credit Increase) in accordance with
their revised Revolving Pro Rata Shares (and the Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 3.05 in
connection with such reallocation as if such reallocation were a repayment); and

 

(3)  except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 2.15, be identical to the terms and
conditions applicable to the Revolving Loans;

 

(G)  any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Lenders under the
Revolving Loans and any Credit Extensions made in connection with each
Incremental Revolving Credit Increase shall receive proceeds of prepayments on
the same basis as the other Revolving Loans made hereunder;

 

(H)  such Incremental Revolving Credit Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders,

 

5

--------------------------------------------------------------------------------


 

effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.15); and

 

(I)  the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Incremental Revolving Credit Commitment) reasonably
requested by the Administrative Agent in connection with any such transaction.

 

(b)  The Incremental Lenders shall be included in any determination of the
Required Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

 

(c)  On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Lender hereunder with respect to such Incremental Revolving Credit Commitment.

 

Amendment to Section 6.14.  Section 6.14 of the Credit Agreement is hereby
amended to include the following proviso before the period at the end of the
first sentence thereof:

 

; provided, however, that this Section 6.14 shall not apply to any Domestic
Subsidiary whose consolidated assets are not in excess of $500,000, but at the
time thereafter that such Domestic Subsidiary shall acquire consolidated assets
in excess of such amount, this Section 6.14 shall apply to such Domestic
Subsidiary as if it had been created or acquired at such time.

 

Amendment to Section 7.03.  Section 7.03(e) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

 

(e)  Indebtedness in respect of Capital Leases and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of such Indebtedness incurred in
any Fiscal Year shall not exceed $5,000,000;

 

Amendment to Section 7.03.  Section 7.03(i) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

 

(i)  any Indebtedness secured by Liens permitted under Section 7.01(k) that does
not at any time exceed $10,000,000.

 

Amendment to Section 7.14.  Section 7.14(b) of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

 

(b)  Cash Flow Leverage Ratio.  Permit the Cash Flow Leverage Ratio as of the
end of any Fiscal Quarter set forth below to be greater than the ratio set forth
below opposite such Fiscal Quarter:

 

6

--------------------------------------------------------------------------------


 

Fiscal Quarters Ending

 

Maximum Cash Flow
Leverage Ratio

 

 

 

Fifth Amendment Closing Date and each Fiscal Quarter and thereafter

 

3.50 to 1.00

 

Amendment to Section 7.18.  The following sentence is hereby added to the end of
Section 7.18 of the Credit Agreement to read as follows:

 

To the extent that the Borrower or any Guarantor acquires any Material Real
Estate following the Closing Date, such Borrower or Guarantor shall execute a
Mortgage in favor of the Administrative Agent and shall, within 60 days of such
acquisition, comply with the requirements of Section 4.01(a)(v) through
(viii) with respect to such Material Real Estate.

 

Payment of Term Loans and Multiple Advance Term Loans.  All Term Loans and
Multiple Advance Term Loans shall have been repaid in full as of the Fifth
Amendment Closing Date, and all references to the Term Loans and Multiple
Advance Term Loans contained within the Credit Agreement shall have no further
force and effect, except to the extent such references survive the repayment of
such Obligations according to the terms and conditions of the Credit Agreement.

 

Amendment to Schedules.  Schedules 2.01, 5.06, 5.13, 5.21, 7.01, 7.02, 7.03,
7.03(f), 7.06 and 10.02 are deleted in their entirety and are replaced with the
corresponding schedule attached hereto.  Schedules 2.02 and 2.02A are hereby
deleted in their entirety.

 

Conditions Precedent

 

Conditions.  The effectiveness of this Amendment is subject to satisfaction of
the following conditions precedent:

 

The Administrative Agent shall have received executed counterparts of this
Amendment from each party hereto.

 

The Administrative Agent shall have received a fully executed Amended and
Restated Revolving Loan Note from the Borrower.

 

The Term Loans and the Multiple Advance Term Loans shall have been repaid in
full as of the Fifth Amendment Closing Date.

 

The Administrative Agent shall have received executed counterparts of a Mortgage
with respect to any new Material Real Estate that has not been previously
pledged in favor of the Administrative Agent.

 

7

--------------------------------------------------------------------------------


 

The Administrative Agent shall have received executed counterparts of a Guaranty
supplement and a Security Agreement supplement from each Domestic Subsidiary of
the Borrower that has not previously executed and delivered the same, together
with a certified copy from each such Domestic Subsidiary of resolutions
authorizing the execution and delivery of such supplements.

 

The Administrative Agent shall have received a certified resolution of the Board
of Directors of the Borrower authorizing the execution, delivery and performance
of this Amendment.

 

The Administrative Agent shall have received a certified resolution of the
governing body  of each Guarantor, including any Guarantors added pursuant to
subsection (e) hereof, authorizing the execution, delivery and performance of
the documents required by this Amendment.

 

The Administrative Agent shall have received, in form and substance satisfactory
to the Administrative Agent and its counsel, such other documents, opinions,
certificates and instruments as the Administrative Agent shall reasonably
require.

 

Ratifications, Representations and Warranties

 

Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect.  The Borrower, the
Lenders and the Administrative Agent agree that the Credit Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.

 

Representations and Warranties.  The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate action on the part of the Borrower and will not violate the articles
of incorporation or bylaws of the Borrower, (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Document are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof (excluding, however,
representations and warranties that relate to a specific date and were true and
correct on such date), (c) no Default or Event of Default has occurred and is
continuing, and (d) the Borrower is in full compliance with all covenants and
agreements contained in the Credit Agreement as amended hereby.

 

Miscellaneous

 

Survival of Representations and Warranties.  All representations and warranties
made in this Amendment or any other Loan Document including any Loan Document
furnished in

 

8

--------------------------------------------------------------------------------


 

connection with this Amendment shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by the
Administrative Agent or the Lenders or any closing shall affect the
representations and warranties or the right of the Administrative Agent and the
Lenders to rely upon them.

 

Reference to Credit Agreement.  Each of the Loan Documents, including the Credit
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Credit Agreement shall mean a reference
to the Credit Agreement as amended hereby.

 

Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

Successors and Assigns.  This Amendment is binding upon and shall inure to the
benefit of each Lender, the Administrative Agent and the Borrower and their
respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender.

 

Effect of Waiver.  No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

 

Headings.  The headings, captions, and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

 

Costs, Expenses and Taxes.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

 

Guarantor’s Acknowledgment.  By signing below, each Guarantor (a) acknowledges,
consents and agrees to the execution, delivery and performance by the Borrower
of this Amendment, (b) acknowledges and agrees that its obligations in respect
of its Guaranty are not released, diminished, waived, modified, impaired or
affected in any manner by this Amendment or any of the provisions contemplated
herein, (c) ratifies and confirms its obligations under its Guaranty, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, its Guaranty.

 

Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument. 
For purposes of this Amendment, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original.  The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

 

Governing Law; Binding Effect.  This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.

 

ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]

 

10

--------------------------------------------------------------------------------


 

Executed as of the date first written above.

 

 

 

BORROWER:

 

 

 

 

 

UNITED STATES LIME & MINERALS, INC.

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

 

as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

By:

\s\ Jason S Ford

 

 

 

Jason S Ford

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO:

 

 

 

ARKANSAS LIME COMPANY

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

COLORADO LIME COMPANY

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

TEXAS LIME COMPANY

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

U.S. LIME COMPANY (formerly named

 

 

U.S. LIME COMPANY – HOUSTON)

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

ACT HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

CORSON LIME COMPANY

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

U.S. LIME COMPANY – SHREVEPORT

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

U.S. LIME – O&G GP, LLC

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

U.S. LIME COMPANY – TRANSPORTATION

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

U.S. LIME COMPANY – ST. CLAIR

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

U.S. LIME – O&G (DELAWARE) LP, LLC

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

U.S. LIME – O&G PARTNERS, LP

 

 

 

 

 

By:

U.S. Lime – O&G GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

U.S. LIME COMPANY – O&G, LLC

 

 

formerly named as U.S. LIME – O&G COMPANY, LLC

 

 

 

 

 

 

 

 

By:

\s\ M Michael Owens

 

 

 

M. Michael Owens

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

REVOLVING COMMITMENTS
AND REVOLVING PRO RATA SHARES

 

Lender

 

Revolving
Commitment

 

Revolving
Pro Rata Share

 

Wells Fargo Bank, N.A.

 

$

75,000,000

 

100

%

 

 

 

 

 

 

Total

 

$

75,000,000

 

100

%

 

--------------------------------------------------------------------------------